
	

113 S2163 IS: To establish an emergency watershed protection disaster assistance fund to be available to the Secretary of Agriculture to provide assistance for any natural disaster.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2163
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2014
			Mr. Udall of Colorado (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To establish an emergency watershed protection disaster assistance fund to be available to the
			 Secretary of Agriculture to provide assistance for any natural disaster.
	
	1.Emergency watershed protection disaster assistance fund(a)DefinitionsIn this section:(1)Emergency watershed
			 protection programThe term emergency watershed
			 protection program means the emergency watershed
			 protection program established under section 403 of the Agricultural
			 Credit Act of 1978 (16 U.S.C. 2203).(2)FundThe term Fund means the Emergency Watershed Protection Disaster Assistance Fund established by subsection (b).(3)Natural disasterThe term natural disaster means—(A)a
		natural disaster declared by the Secretary under section 321(a) of the
		Consolidated Farm and Rural Development
		Act (7 U.S.C. 1961(a)); or(B)a major disaster
		or emergency designated by the President under the Robert T. Stafford Disaster
		Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).(4)SecretaryThe term Secretary means the Secretary of Agriculture.(b)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Emergency Watershed Protection Disaster Assistance Fund, to be administered by the Secretary to carry out activities under the emergency watershed
			 protection program.(c)Purpose and availability of fund(1)In generalSubject to subsection (d), amounts in the Fund shall be available to the Secretary, until expended,
			 to provide additional amounts for authorized activities described in
			 subsection (b) in areas affected by a natural disaster.(2)Maintenance of
		fundingAmounts in the Fund shall supplement (and not supplant) other Federal funding for natural
			 disasters.(d)Directly appropriated amountsAmounts appropriated directly to the Fund by this Act or any subsequent Act for a specific purpose
			 shall be available only for that purpose until such time as the transfer
			 authority provided by subsection (f) takes effect with regard to the
			 amounts.(e)Transfer of prior appropriations to fund(1)In generalThe Secretary may transfer to the Fund, and merge with other amounts generally appropriated to the
			 Fund, the available unobligated balance of any amounts described in
			 paragraph (2) if, in advance of the transfer, the Secretary—(A)determines that the unobligated amounts are no longer needed to respond to the natural disaster for
			 which the amounts were originally appropriated; and(B)provides a certification of that determination to the Committees on Appropriations of the House of
			 Representatives and the Senate.(2)Amounts(A)In generalAmounts described in this paragraph are
		amounts for the emergency watershed protection program that—(i)except in the case of funds described in subparagraph (B), remain unobligated as of the date of
		enactment of this Act; or
						(ii)(I)are made available under the Disaster
		Relief Appropriations Act, 2013 (division A of Public Law 113–2; 127 Stat. 4);
		and(II)are not necessary to fulfill any eligible request for the
		funds made in accordance with that Act.(B)Emergency designations(i)Emergency
		Designation for Statutory PAYGOThis subsection is designated as an
		emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go
		Act of 2010 (Public Law 111–139; 2 U.S.C. 933(g)).(ii)Emergency
		Designation for Congressional EnforcementIn the Senate, this
		subsection is designated as an emergency requirement pursuant to sections 403(a)
			 and
		423(b) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the
		budget for fiscal year 2010.(3)Certain funds(A)Preliminary depositNot later than 30 days after the date of enactment of this Act, the Secretary shall transfer to the
			 Fund all amounts described in paragraph (2)(A)(ii) that are in excess of
			 amounts requested in applications received by the Secretary on or before
			 April 18, 2014, in accordance with the Disaster
		Relief Appropriations Act, 2013 (division A of Public Law 113–2; 127 Stat. 4).(B)Final depositAs soon as practicable after the Secretary has made final determinations on all applications
			 described
			 in subparagraph (A), the Secretary shall transfer to the Fund all
			 remaining unobligated amounts described in paragraph (2)(A)(ii).(f)Transfer of other appropriations to fund(1)In generalUnless otherwise specifically provided in an appropriations Act, the Secretary may transfer to or
			 within the Fund, and merge with other amounts generally appropriated to
			 the Fund, the available unobligated balance of any amounts that are
			 appropriated for fiscal year 2014 or any subsequent fiscal year for
			 the emergency watershed protection program to respond to a natural
			 disaster
			 or are designated by the Congress as an emergency requirement if, in
			 advance of the transfer, the Secretary—(A)determines that the unobligated amounts are no longer needed to respond to the natural disaster for
			 which the amounts were originally appropriated; and(B)provides a certification of that determination to the Committees on Appropriations of the House of
			 Representatives and the Senate.(2)TimingA transfer of unobligated amounts with respect to a natural disaster may not be made under this
			 subsection until after the end of the 2-year period beginning on the date
			 on which the amounts were originally appropriated for that natural 
			 disaster.(g)Availability of fundsAmounts transferred into the Fund under this section shall be available to the Secretary for
			 obligation without further appropriation.(h)Administrative expensesIn addition to any other funds available to the Secretary to cover administrative costs, the
			 Secretary may use up to 3 percent of the amounts allocated from the Fund
			 for a specific natural disaster to cover administrative
			 costs of the State and local offices of the Department of Agriculture in
			 the areas affected by the natural disaster to carry out disaster-related
			 activities.(i)Limitation on per disaster obligations(1)In generalAmounts in the Fund, except for amounts described in subsection (d) that are appropriated to the
			 Fund and obligated in accordance with that subsection, may not be
			 obligated in excess of $1,000,000 for a natural disaster until at least 15
			 days after the date on which the Secretary notifies the Committees on
			 Appropriations of the House of
			 Representatives and the Senate of the determination of the Secretary to
			 obligate additional amounts and the reasons for the determination.(2)Specific and extreme needThe Secretary may not obligate more than 50 percent of the amounts in the Fund for any 1 natural
			 disaster unless the Secretary declares that there is
			 a specific and extreme need for additional funds to be provided in
			 response to that natural disaster at time of the obligation.(j)Quarterly reportsThe Secretary shall submit, on a quarterly basis, to the Committees on Appropriations of the House
			 of Representatives and the Senate a report describing the status of the
			 Fund and any transactions that have affected the Fund since the previous
			 report.
